UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2444


In re: JOHN MONROE WILSON,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:14-cr-00454-TDS-2)


Submitted: June 15, 2020                                          Decided: June 23, 2020


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


John Monroe Wilson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Monroe Wilson petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2255 (2018) and Fed. R. Crim. P.

52(b) motions. He seeks an order from this court directing the district court to act. He also

requests an order instructing the district court to release him pending adjudication of his

claim, appoint counsel, and direct an expert evaluation. We conclude that Wilson is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004); In re Murphy-

Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). An undue delay in the district court may

qualify as an extraordinary circumstance justifying mandamus relief. See In re United

States ex rel. Drummond, 886 F.3d 448, 450 (5th Cir. 2018) (collecting cases). But

mandamus relief is not available if the petitioner has other adequate means to attain the

relief sought. Murphy-Brown, 907 F.3d at 795.

       Our review of the district court’s docket reveals that the district court recently took

significant action on Wilson’s § 2255 and Rule 52(b) motions. Accordingly, we deny the

portion of the mandamus petition seeking a remedy for undue delay by the district court.

And, because Wilson has failed to establish that he has no other adequate means to attain

the additional relief he requests, we deny the remainder of his mandamus petition. We

grant Wilson leave to proceed in forma pauperis.




                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  PETITION DENIED




                                          3